     Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 1 of 19 PageID #:493




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

ROGER B. SIPPEY,                 )
                                 )
          Plaintiff,             )
                                 )
        v.                       )                          No. 18 C 6744
                                 )
COOPER TECHNICA, INC. and COOPER )                          Magistrate Judge Finnegan
TECHNICA LIMITED PARTNERSHIP #2 )
                                 )
          Defendants.            )

                             MEMORANDUM OPINION AND ORDER

         Plaintiff Roger B. Sippey (“Plaintiff” or “Sippey”), as co-trustee of the Roger B. and

Janet H. Sippey Revocable Trust of 2017 (“Trust”), moves for summary judgment in this

lawsuit against Defendants Cooper Technica, Inc. (“CT”) and Cooper Technica Limited

Partnership #2 (“CTLP”) (collectively, “Defendants”) alleging failure to fully repay a loan

in breach of contract. (Doc. 12). For reasons discussed below, the motion is granted as

to liability. 1

                                             BACKGROUND 2




1         After fully briefing Plaintiff’s Motion for Summary Judgment (Doc. 41), the parties consented to the
jurisdiction of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). (Doc. 76). After the case
was reassigned, this Court requested additional information from the parties to ascertain subject matter
jurisdiction. (Docs. 78, 81-87). Ultimately, the Court satisfied itself that diversity jurisdiction exists. (Doc.
88).
2       In accordance with Local Rule 56.1, the following facts are undisputed and are drawn from Plaintiff’s
Rule 56.1 Statement of Facts (Doc. 43), Defendants’ Response to Plaintiff’s Statement of Facts (Doc. 64-
1, at 1-3), Defendants’ Statement of Facts (Doc. 64-1, at 3-4), and exhibits submitted by the parties in
support of their factual statements. L.R. 56.1(a)(3), (b)(3)(B). Because Plaintiff failed to respond to
Defendants’ Statement of Facts pursuant to Local Rule 56.1(b)(3)(C), they are deemed admitted but only
to extent that they are properly supported and do not assert legal argument. See Gabryszak v. Aurora Bull
Dog Co., 427 F. Supp. 3d 994, 999 (N.D. Ill. 2019) (deeming opposing party’s additional facts admitted “to
the extent they are properly supported by specific citations to evidence” where movant failed to respond);
Gee v. Dart, No. 16 C 3061, 2017 WL 4699237, at *1-2 (N.D. Ill. Oct. 19, 2017) (“Generally, the purpose of
Local Rule 56.1 statements and responses is to identify the relevant admissible evidence supporting the
    Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 2 of 19 PageID #:494




        To avoid redundancy, and since the material facts in this case are straightforward

and undisputed, the Court preliminarily provides only a brief overview of the facts and

arguments. Later, as part of the analysis of each argument, a more detailed summary of

the pertinent facts is provided.

        RBS Processing Services, LLC (“RBS”) (as “Lender”) agreed to loan Defendants

CT and CTLP (as “Borrowers”) $105,000 pursuant to a Commercial Loan Agreement

(“Loan Agreement”) dated September 16, 2010. (Doc. 43-1, at 8-9; Doc. 43 ¶ 6; Doc. 43-

1, at 3 ¶ 6; Doc. 43-2, at 3 ¶ 6; Doc. 64-1 ¶ 6). Sippey signed the Loan Agreement as

manager of RBS, and David Cooper signed on behalf of Defendants. (Doc. 43-1, at 9;

see Doc. 64-3 ¶ 1). Defendants “made some payments due under the Loan Agreement”

(Doc. 43 ¶ 11; Doc. 64-1 ¶ 11; see Doc. 43-5 ¶ 4), with the last payment made in October

2017 for an amount that had been due by September 16, 2017. (Doc. 43-5 ¶¶ 5, 6; see

Doc. 43 ¶ 12; Doc. 64-1 ¶ 12).

        On October 4, 2018, an “Assignment of Commercial Loan Agreement”

(“Assignment”) was executed that said RBS assigned all of its rights, title, and interest

under the Loan Agreement to the Trust effective December 1, 2017. (Doc. 43-3; see Doc.

43 ¶ 8; Doc. 64-1 ¶ 8). Sippey signed the Assignment both as the assignor (as manager

of RBS) and as the assignee (as co-trustee of the Trust). (Doc. 43-3). Shortly thereafter,

Sippey filed this breach-of-contract lawsuit on behalf of the Trust, seeking to recover the

unpaid funds. (Doc. 1).




material facts, not to make factual or legal arguments.”). Page numbers for all record citations are drawn
from the CM/ECF docket entries at the top of the filed document.

                                                    2
    Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 3 of 19 PageID #:495




       Defendants do not deny that they borrowed $105,000 under the Loan Agreement

and have repaid only some of the funds.                They contend, however, that the Loan

Agreement is not enforceable since it was unaccompanied by a promissory note and

contains no “promise” to repay the loan; and, even had there been a promise to repay,

Defendants need not do so until the collateral that secures the loan (two vehicles) has

been sold. (Doc. 64, at 2-3). Defendants also assert that this action is not ripe since

there has been no “presentment” and “notice of dishonor.”                    (Id. at 3-4).    Finally,

Defendants argue that the Trust does not exist since it was not properly created and

funded under Florida law, so is unable to bring this lawsuit. (Id. at 4-8).

                                           DISCUSSION

       The parties agree that this case is suitable for summary judgment, though they

disagree as to whether judgment should be entered in favor of Plaintiff or Defendants. 3

Summary judgment is appropriate where, as here, the materials in the record “show that

there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Baines v. Walgreen Co., 863 F.3d 656, 661 (7th Cir. 2017);

FED. R. CIV. P. 56(a), (c)(1)(A). The party opposing summary judgment “cannot merely

rest on its pleadings; it must affirmatively demonstrate, by producing evidence that is

more than ‘merely colorable,’ that there is a genuine issue for trial.” Omnicare, Inc. v.

UnitedHealth Group, Inc., 629 F.3d 697, 705 (7th Cir. 2011) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986)). A genuine issue of material fact exists “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”




3     In their response to the Plaintiff’s motion, Defendants conclude that the Court should grant them
summary judgment (Doc. 64, at 1), but they have not filed a cross motion for summary judgment.

                                                  3
     Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 4 of 19 PageID #:496




Anderson, 477 U.S. at 248. “Summary judgment is a particularly appropriate mechanism

for resolving cases involving the interpretation of written contracts.” Urban 8 Fox Lake

Corporation v. Nationwide Affordable Housing Fund 4, LLC, et al., 431 F. Supp. 3d 995,

998 (N.D. Ill. 2020) (citing Internat’l Union of United Auto., Aerospace & Agric. Implement

Workers of Am. v. Rockford Powertrain, Inc., 350 F.3d 698, 703 (7th Cir. 2003)).

A.     Requirements for Breach of Contract

       The Loan Agreement expressly states that it “shall be governed by” Illinois law

(Doc. 43-1, at 9 ¶ 6), and the parties agree that Illinois law governs the breach of contract

claim. (See Doc. 44, at 4 (citing case applying Illinois law); Doc. 64, at 1). To succeed

on a breach of contract claim under Illinois law, Plaintiff must show: “(1) the existence of

a valid and enforceable contract; (2) substantial performance by the plaintiff; (3) a breach

by the defendant; and (4) resultant damages.” See Reger Development, LLC v. Nat’l City

Bank, 592 F.3d 759, 764 (7th Cir. 2010) (quotation omitted); see also Cogswell v.

CitiFinancial Mortg. Co., Inc., 624 F.3d 395, 398 (7th Cir. 2010) (setting forth elements

as: “(1) an offer and acceptance; (2) consideration; (3) definite and certain terms; (4)

performance by the plaintiff of all required conditions; (5) breach; and (6) damages

caused by the breach.”). To be enforceable, a contract must be “sufficiently definite so

that its terms are reasonably certain and able to be determined.” Maurice Sporting

Goods, 2016 WL 4439948, at *2 (N.D. Ill. Aug. 23, 2016) (quotation omitted); see also

Cogswell, 624 F.3d at 398.

B.     Plaintiff’s Arguments in Support of Summary Judgment

       In support of summary judgment, Plaintiff identifies the elements of a breach of

contract claim, and sets forth undisputed evidence that satisfies each element as follows.



                                             4
     Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 5 of 19 PageID #:497




(Doc. 44, at 2-3; see Doc. 66, at 1-2). First, Plaintiff argues that the “existence, validity,

and enforceability” of the contract is “not at issue” because Defendants “concede” that

they and RBS executed the Loan Agreement and “admit” that they made payments

thereunder. (Doc. 44, at 4-5). Second, Plaintiff asserts that RBS “fully performed its

obligation” to lend Defendants $105,000 following execution of the Loan Agreement.

(Doc. 44, at 5; see Doc. 66, at 1, 3). 4 Third, Plaintiff contends that Defendants breached

the Loan Agreement because they have made no payments since October 2017 and

failed to pay the Trust the outstanding balance due. (Doc. 44, at 5; see Doc. 66, at 1-3).

Finally, Plaintiff notes that the Trust has incurred damages of unpaid principal and interest

due under the Loan Agreement “in an amount [to be] determined at prove-up.” (Doc. 44,

at 5; see Doc. 66, at 2). 5

C.      Defendants’ Arguments in Opposition to Summary Judgment

        1.      Loan Agreement is Not Enforceable

        Defendants first argue that the Loan Agreement is not enforceable because it is

merely a “security agreement” that lacks any “promise” (as defined in Article 3 of the

Uniform Commercial Code (“UCC”)) by Defendants to repay the loan and is

unaccompanied by a promissory note. (Doc. 64, at 2-3). Defendants introduce this

argument by stating:

                A contract is generally a bilateral exchange of promises or a
                unilateral promise which can be invoked by a doing, and the
                same holds true for negotiable instruments. For this purpose,
                the term is defined in the Uniform Commercial Code.


4       Plaintiff cites no support showing that $105,000 was transferred to Defendants in accordance with
the terms of the Loan Agreement, but Defendants do not dispute this.
5       Plaintiff initially sought attorneys’ fees but acknowledges in the reply brief that such fees are not
available as an element of damages under the Loan Agreement. (Doc. 66, at 2 n. 2).

                                                     5
   Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 6 of 19 PageID #:498




(Doc. 64, at 2). Without further explanation, Defendants then quote from part of the

definition section of Article 3 of the UCC as follows:

              “Promise” means a written undertaking to pay money signed
              by the person undertaking to pay. An acknowledgment of an
              obligation by the obligor is not a promise unless the obligor
              also undertakes to pay the obligation.

(Doc. 64, at 2, quoting 810 ILL. COMP. STAT. 5/3-103(a)(9)).

       As a preliminary matter, Defendants make no analysis and cite no authority

explaining how (if at all) Article 3 of the UCC applies in this case. In any event, while

Paragraphs 3, 4, and 5 of the Loan Agreement relate to the collateral for the loan (“the

Securing Property”), namely two vehicles to be held in escrow by Borrowers’ counsel (the

same counsel now representing Defendants in this lawsuit), Paragraphs 1 and 2 do not.

(See Doc. 43-1, at 8-9). Since Paragraphs 1 and 2 of the Loan Agreement are central to

the issues before the Court, they are quoted in full here:

                      1.     Lender will lend to Borrowers, upon execution of
              this agreement, the sum of One Hundred Five Thousand
              dollars ($105,000.00), with interest calculated at the rate of
              ten percent (10 %) per annum, accrued interest payable not
              later than ten days after each anniversary date, all previously
              unpaid principal and interest due and payable in full no later
              than September 16rh [sic], 2014. In the event of any default
              in payment, all outstanding amounts shall carry interest at the
              rate of fifteen percent (15 %) per annum from the date first
              mentioned above until the default is cured.

                     2.     Borrowers may pre-pay all or any part of the
              borrowed funds or accrued interest at any time without
              penalty: however, all principal and accrued interest shall fall
              due and be payable in full no later than at the sale of the last
              of the Securing Property described below.




                                             6
    Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 7 of 19 PageID #:499




(Doc. 43-1, at 8 ¶¶ 1, 2; see Doc. 43 ¶ 7; Doc. 43-1, at 3 ¶ 7; Doc. 43-2, at 3 ¶ 7; Doc.

64-1 ¶ 7). 6

        Defendants suggest that the Loan Agreement is unenforceable because the

“language of” these paragraphs “is mandatory and personal as to [RBS’s] obligation, but

permissive and objective in regard to [Defendants].” (Doc. 64, at 2). Put another way,

Defendants argue that “[t]he language acknowledges an obligation, but there is no

language of undertaking or promise by the defendants.” (Id.) To the extent Defendants

contend that the Loan Agreement obligated Plaintiff to lend the $105,000 but merely

permitted (rather than required) Defendants to repay the funds, the Court rejects this

absurd construction of the Loan Agreement.

        Paragraphs 1 and 2 plainly required Defendants to pay back the funds with

interest, and Defendants promised to do so when they signed the agreement. Paragraph

1 provides that Defendants will pay the specified accrued interest “not later than ten days

after each anniversary date[.]” (Doc. 43-1, at 8 ¶ 1).                    Paragraph 1 also declares, as

Defendants admit, that all unpaid principal and interest are “due and payable in full no

later than” September 16, 2014. (Doc. 43-1, at 8 ¶ 1; Doc. 43 ¶ 7; Doc. 43-1, at 3 ¶ 7;

Doc. 43-2, at 3 ¶ 7; Doc. 64-1, at ¶ 7). And Paragraph 2 requires payment even earlier if

the vehicles securing the loan are sold; in that event, “all principal and accrued interest

shall fall due and be payable in full no later than at the sale of the last of the Securing

Property described below.” (Doc. 43-1, at 8 ¶ 2) (emphasis added). Defendants’ position


6        As noted, Paragraphs 3, 4, and 5 of the Loan Agreement pertain to the collateral for the loan. In
Paragraph 3, Defendants grant Lender RBS a security interest in “the Securing Property” identified as two
vehicles. (Doc. 43-1, at 8 ¶ 3; Doc. 64-1 ¶ 14). Under Paragraph 4, RBS “shall not cause its rights . . . to
be registered or recorded as a lien . . . .” (Doc. 43-1, at 9 ¶ 4). And Paragraph 5 provides that RBS’s
interest in the Securing Property “shall be superior in priority to that of any equity partner, general or limited”
and “equal . . . to that of each subsequent lender . . . .” (Doc. 43-1, at 9 ¶ 5).

                                                        7
    Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 8 of 19 PageID #:500




that the Loan Agreement did not require repayment is further belied by their own

responses to certain requests to admit in which they stated, for example, that “Roger

Sippey, acting for RBS, allowed late payments from time to time and has never suggested

that such grace has been withdrawn.” (Doc. 43-5 ¶ 8) (emphasis added). Defendants’

position is also undercut by the undisputed fact that they made “some” payments on the

loan, most recently in October 2017. (Doc. 43 ¶¶ 11-12; Doc. 64-1 ¶¶ 11-12; Doc. 43-5

¶¶ 4-6).

        Notably, Defendants do not argue that the language in Paragraphs 1 and 2 is

ambiguous. See Urban 8 Fox Lake Corporation, 431 F. Supp. 3d at 998-99 (citing

caselaw explaining that, in Illinois, courts interpret the meaning of unambiguous contract

terms as a matter of law and that the parties’ disagreement as to a provision’s meaning

does not render a contract ambiguous). Nor do Defendants proffer authority that the

language in this Loan Agreement was insufficient to obligate them to repay the loan.

Defendants cite Strosberg v. Brauvin Realty Servs., Inc., 691 N.E.2d 834 (Ill. App. Ct.

1998), without explanation but purportedly in support of their assertion that, “[i]n the

absence of such a promise/undertaking, there can be no liability.” (Doc. 64, at 2).

Strosberg did not address any requirements as to the language of a loan agreement but

rather the enforceability of a promissory note. 7




7         Strosberg involved (in relevant part) a dispute about the enforceability of three promissory notes
(negotiable instruments under Article 3 of the UCC). 691 N.E.2d at 836, 839. The court said that the
plaintiff did not (and could not) seek to enforce the first note, which had been lost and superseded by two
subsequent notes. Id. at 839. The court explained that the second note (issued after the first was lost) was
not effective because it had not been signed by the defendant. Id. As for the third note (that replaced and
superseded the second one), the court found that the plaintiff could not enforce it because he did not
possess it after transferring it (and his non-possession was not the result of a wrongful possession). Id. at
838-40, 844-45.

                                                     8
   Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 9 of 19 PageID #:501




       Defendants conclude their “no promise” analysis with this cursory and confusing

argument:

              UCC § 3-103(a)(9) bars any imputation that an
              acknowledgement is an enforceable promise. Clearly, the
              document was intended to be accompanied by a promissory
              note. No such note has not been produced as required by
              740 ILCS 80/1. There is no promise or undertaking to be
              enforced.

(Doc. 64, at 2-3).    Defendants fail to develop or support, and therefore waive, this

perfunctory argument. See Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016). And

their suggestion that the Frauds Act (740 ILL. COMP. STAT. 80/1) “require[s]” the production

of a promissory note (Doc. 64, at 3) is wrong. The statute bars an action upon an

agreement that cannot be performed within one year from its making “unless the promise

or agreement upon which such action shall be brought, or some memorandum or note

thereof, shall be in writing, and signed by the party to be charged therewith . . . . ” 740

ILL. COMP. STAT. 80/1; see Flair Airlines, Ltd. v. Gregor LLC, No. 18 C 2023, 2019 WL

2601312, at *4 (Jun. 25, 2019) (“In Illinois, a contract must be in writing unless it is capable

of being fully performed within one year.”). Here, there is a “writing” that was signed by

both parties—the Loan Agreement. (Doc. 43-1, at 8-9; Doc. 43 ¶ 6; Doc. 43-1, at 3 ¶ 6;

Doc. 43-2, at 3 ¶ 6; Doc. 64-1 ¶ 6). The Loan Agreement itself does not reference a

separate promissory note. (See Doc. 43-1, at 8-9). And Defendants adduce no evidence

whatsoever of the existence of a separate (but unproduced) note.

       2.     Repayment of Loan is Not Due Until Sale of Securing Property

       Defendants next argue that, even if Loan Agreement contains a promise to repay

the loan, they have not breached because the Agreement does not require repayment

until the security for the loan has been sold. (See Doc. 64, at 3). This Court disagrees.

                                               9
    Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 10 of 19 PageID #:502




While the Loan Agreement is no model of draftsmanship, Paragraph 1 (quoted in full

above) establishes a date certain (September 16, 2014) by which all unpaid principal and

interest were due. (Doc. 43-1, at 8 ¶ 1; Doc. 43 ¶ 7; Doc. 43-1, at 3 ¶ 7; Doc. 43-2, at 3

¶ 7; Doc. 64-1, at ¶ 7). Defendants rely on the language in Paragraph 2, which permits

Defendants to make prepayment of principal or interest without penalty but nonetheless

requires prepayment in the event of the sale of all collateral. (Doc. 43-1, at 8 ¶ 2)

(“Borrowers may pre-pay all or any part of the borrowed funds or accrued interest at any

time without penalty: however, all principal and accrued interest shall fall due and be

payable in full no later than at the sale of the last of the Securing Property described

below.”) This means that had Defendants opted to sell the two vehicles securing the loan

a mere month after obtaining it, they would have been required to repay the entire loan

at that time and long before September 16, 2014.

        Defendants reach a different conclusion based on the following analysis quoted in

its entirety:

                Even if the language stated a promise or undertaking, there is
                no provision in the document presented for acceleration, and
                the latter due date modifies the former under fundamental
                rules of contract interpretation. Northwest Racing Association
                v. Hunt, 20 Ill. App.2d 393, 156 N.E.2d 285 (2 Dist. 1959),
                citing Shell Oil Co., Inc. v. Blumberg, 154 F.2d 251 (5 Cir.
                1946). The affidavit of David Cooper demonstrates that the
                vehicles have not been sold. The due date, as modified by
                paragraph 2, has not arrived. Under either analysis,
                defendants have broken no promise.

(Doc. 64, at 3). 8 Defendants do not bother to explain how Northwest Racing Association

v. Hunt supports their contention, however, and examination of the case reveals that it



8       Cooper attested that, as of October 21, 2019, the vehicles constituting the Securing Property had
“not been sold” and were “still undergoing restoration.” (Doc. 64-1 ¶¶ 14, 15; Doc. 64-3 ¶ 4).

                                                   10
   Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 11 of 19 PageID #:503




does not. There, in the course of construing a lease agreement, the court observed that

“where there are two clauses in a contract which are so entirely repugnant to each other

that they cannot stand together, the first shall be received and the latter rejected.” Nw.

Racing Ass’n, 156 N.E.2d at 288. But here, the due date provisions in Paragraphs 1 and

2 of the Loan Agreement are not inconsistent with, much less “entirely repugnant” to, each

other. And even if they were, the application of the rule articulated in Northwest Racing

Association would mean that the due date in Paragraph 1 (September 16, 2014) would

be “received” and the due date in Paragraph 2 (tied to the sale of the collateral) would be

“rejected.” Illogically, Defendants ask this Court to find the exact opposite by disregarding

the due date in Paragraph 1 and applying only Paragraph 2.

         Again, Defendants do not claim that the Loan Agreement is ambiguous as to the

due date for repaying the loan. See Urban 8 Fox Lake Corporation, 431 F. Supp. 3d at

998-99. Plainly, the due date provisions in Paragraphs 1 and 2 can and should be read

together, so there is no basis to “modify” the due date in Paragraph 1, as Defendants

argue.        Under the construction of the Loan Agreement that Defendants urge, the

obligation to repay the loan in full would not arise until some indeterminate time in the

future—whenever Defendants should decide to sell the Securing Property—or perhaps

never should they decline to sell the vehicles. This was not the bargain reached by the

parties under the Loan Agreement, so is rejected.

         3.       Case is Not Ripe Absent Presentment and Notice of Dishonor

         Defendants also oppose summary judgment on the ground that the case is not yet

“ripe.” (Doc. 64, at 4) (“As a matter of law, even assuming that there is some enforceable

obligation, this action would still not have been ripe when filed as there had been no



                                             11
    Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 12 of 19 PageID #:504




presentment and no dishonor.”). Defendants offer scant explanation and no caselaw in

support of this conclusion, observing:

               The concepts of presentment and notice of dishonor have
               largely passed into history, not because they are no longer the
               law, but because most promissory note forms contain
               language similar to “Borrower and any other person who
               signs, guarantees or endorses this Note, to the extent allowed
               by law, waive presentment, demand for payment, and notice
               of dishonor.1 [Footnotes 1 states “Taken from a form used in
               the office of defendants’ counsel.”]

(Id. at 3.) Defendants also provide no context or analysis, simply noting that “[t]he rules

governing presentment and dishonor appear in the UCC” and then block quoting various

provisions of Article 3. (Id. at 3-4, quoting 810 ILL. COMP. STAT. 5/3-501 and 5/3-504).

       But the Loan Agreement does not contain the terms “presentment” or “notice of

dishonor” and does not reference the UCC. (See Doc. 43-1, at 8-9). To the extent

Defendants contend that Article 3 (or any other Article) of the UCC generally applies here

(and they do not expressly say this), they must, of course, provide supporting analysis

and authority. They also must explain why specific UCC provisions apply and describe

what they require under the circumstances in this case. Defendants have done none of

this. For example, Defendants block quote a provision that begins: “(b) The following

rules are subject to Article 4, agreement of the parties, and clearing-house rules and the

like . . . . ” (Doc. 64, at 3, quoting 810 ILL. COMP. STAT. 5/3-501). 9 Defendants do not


9     Immediately after that sentence, Defendants continue to quote a provision setting forth how to
accomplish “presentment” as follows:
                        (1) Presentment may be made at the place of payment of the
               instrument and must be made at the place of payment if the instrument is
               payable at a bank in the United States; may be made by any commercially
               reasonable means, including an oral, written, or electronic communication;
               is effective when the demand for payment or acceptance is received by
               the person to whom presentment is made; is effective if made to any one
               of 2 or more makers, acceptors, drawees or other payors.

                                                  12
   Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 13 of 19 PageID #:505




discuss what Article 4 covers (it appears to be bank deposits and collections), and they

do not attempt to explain how (if at all) those rules apply to the Loan Agreement. Notably,

Defendants also say nothing about what, in their view, Plaintiff should have done (but did

not) to satisfy any “presentment” or “notice of dishonor” requirements. Absent such

analysis, Defendant’s underdeveloped and unsupported arguments are not only

unpersuasive but waived. See Crespo, 824 F.3d at 674.

       4.      Trust Does Not Exist

       Defendants devote the bulk of their opposition brief to opining generally on the

history of the law of trusts. (Doc. 64, at 4-6). They conclude that the Trust was not validly

funded under Florida law so does not exist, and “there is no plaintiff in this case.” (Id. at

6-8). In reply, Plaintiff argues that the evidence establishes that the Trust was properly

funded, Defendants waived this “standing defense” by failing to raise it previously as an

affirmative defense, and Defendants lack standing to challenge the existence of the Trust

(under Illinois law). (Doc. 66, at 2-3, 5). Because Defendants fail to demonstrate that the

Trust was not properly funded, the Court rejects the argument that Plaintiff does not exist.

       The Sippeys executed the Trust in November 2017. (Doc. 65, at 3, 29; see Doc.

64-4, at 11). It conveys assets to the couple for distribution to either or both while they

are alive, to the surviving spouse in trust upon the other’s death, and to their children in

trust upon the death of the surviving spouse. (See Doc. 65, at 4-6, 8-9, 11-12). The first

page of the document (under the heading “Initial Principal and Additions”) states:

               We hereby delivered to the trustees as the initial trust principal
               the sum of one dollar. Such principal and additions to this


(Doc. 64, at 3, quoting 810 ILL. COMP. STAT. 5/3-501). Defendants also quote provisions addressing when
“presentment” and “notice of dishonor” are “excused.” (Doc. 64, at 4, quoting 810 ILL. COMP. STAT. 5/3-
504).

                                                  13
     Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 14 of 19 PageID #:506




                revocable trust shall be allocated and administered as follows
                ....

(Doc. 65, at 3; see Doc. 64-4, at 11). At his deposition, Sippey confirmed that he and his

wife initially funded the Trust with $1.00, with the next funding or injection of funds within

90 days. (Doc. 64-4, at 11, 14-15).

        As with Defendants’ other arguments, this one is long on general discussion (here,

about the history of trusts) but short on analysis and supporting authority. (See Doc. 64,

at 4-6). Defendants quote at length from Sippey’s deposition regarding the payment of

$1.00 to initially fund the Trust. (Doc. 64, at 6-8). 10 They then assert that $1.00 does not




10      The pertinent exchange at Sippey’s deposition follows:

                Q: Now the -- when is the trust, which is the plaintiff in this lawsuit, funded?
                A. 2017.
                Q. Can you narrow it down?
                A. The trust was established -- I believe it’s in our papers.
                Q. I’m not trying to trip you up. The trust was established according to
                what I have November 15th, 2017.
                A. Okay. That's when it was initially funded with a dollar and then assets
                were put in after the trust was established.
                Q. Okay. It was funded with a dollar?
                A. Yes.
                Q. Okay. What was done with that dollar?
                A: It’s still in there.
                Q. In where?
                A. The trust.
                Q. Well, I’m asking did you open an account with that dollar?
                A. The trust -- The trust was funded with a dollar. My assets were then put
                into -- my wife’s and my assets were then put into the trust.
                Q. Okay. How is the dollar conveyed to the trust?
                A: I can’t answer that. I don't know.
                Q. Was it your wife’s dollar? Was it your dollar?
                A. It would have been both of ours.
                Q. Okay. Were you conscious of parting with a dollar?
                A. No.

(Doc. 64-4, at 10-12).

                                                      14
   Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 15 of 19 PageID #:507




qualify as the “identifiable property” of a trust, as required under Florida law (which the

Court agrees governs here), because:

              Florida law is clear on what is and is not “identifiable property.”
              The dollar was and remained theoretical and fungible, the
              opposite of the definition of identifiable property. As such, no
              tripartite relationship was established among trustee, property
              and beneficiary. Without that relationship, there is no trust
              and there is no plaintiff in this case.

(Doc. 64, 8; see Doc. 65, at 29). But Defendants offer no definition of the term “identifiable

property” and provide no authority specifying the requirements of “identifiable property.”

Nor do Defendants cite any caselaw (from Florida or elsewhere) holding that $1.00 does

not constitute “identifiable property” to create a trust. Instead, they quote portions of the

Florida Trust Code without elaboration on specific language and how it supports their

position. (Doc. 64, at 6). For example, Defendants quote a provision stating that (among

other methods) “[a] trust may be created by . . . [d]eclaration by the owner of property that

the owner holds identifiable property as trustee[.]”        (Doc. 64, at 6, citing F.S.A. §

736.0401(2)).

       Defendants’ sole citation (without any discussion) to Finkelstein v. Southeast Bank,

N.A., 490 So.2d 976 (Fla. App. Ct. 1986) (Doc. 64, at 6), is unavailing. That case was

about the ability of a bank to prevent—by the entry of an injunction or the imposition of a

constructive trust—the dissipation of funds held in a family trust in connection with the

bank’s lawsuit to recover monies lost in violation of Florida’s Racketeer Influenced Corrupt

Organization and Anti-Fencing Acts. Finkelstein, 490 So.2d at 978, 983. The court there

concluded that the bank was not entitled to an injunction or a constructive trust. Id. at

984. With regard to a constructive trust, the court explained that such remedy requires

finding that specific property was the subject of an “inequitable transaction” and stated

                                              15
     Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 16 of 19 PageID #:508




that “ . . . it is well settled that Florida courts will impress property with a constructive trust

only if the trust res is specific, identifiable property or if it can be clearly traced in assets

of the defendant which are claimed by the party seeking such relief.” Id. at 983 (emphasis

added).      That is the context in which the Finkelstein court referenced “identifiable

property,” which is wholly unrelated to the issues in this case. The case thus provides no

guidance on the meaning of what constitutes “identifiable property” for the purpose of

formation of a trust and, as a result, compels no conclusion that identifiable property was

lacking in forming the Trust here. 11

        5.       Validity of Assignment of Loan Agreement from RBS to Trust

        One final topic requires discussion.                 Defendants’ Answer to First Amended

Complaint raised an affirmative defense (Doc. 14, at 4-5; Doc. 34), which Plaintiff argues

is no longer valid (Doc. 44, at 3, 6), and which Defendants have not asserted it in defense

of summary judgment. Specifically, Defendants previously raised the affirmative defense

of ultra vires, which hinged on the Assignment of the Loan Agreement from RBS to the

Trust being executed at a time when RBS had been administratively dissolved by the

Illinois Secretary of State. (See Doc. 14, at 4-5; Doc. 64, at 1-2). In May 2019, the district

judge declined to strike this affirmative defense that the Assignment was “void based on

the timeline when the Assignment was made relative to RBS’s winding up.” (Doc. 34, at


11        Defendants also quote another provision stating that (among other things) “[a] judicial proceeding
involving a trust may relate to the validity, administration, or distribution of a trust, including proceedings to
. . . [d]etermine the validity of all or part of a trust[.]” (Doc. 64, at 6, quoting F.S.A. § 736.0201(4)(a)).
Defendants do not explain the relevance, but seem to suggest that this Court may conduct proceedings
about the validity of the Trust. The Court notes that the statute also provides that “[t]he court may intervene
in the administration of a trust to the extent the court’s jurisdiction is invoked by an interested person or as
provided by law.” F.S.A. § 736.0201(2). Defendants fail to address whether proceedings to determine a
trust’s validity must be brought by “interested person[s]” and, if so, whether they qualify as interested
persons permitted to challenge the Trust’s validity. The Court need not address these questions to resolve
the pending motion and expresses no view as to whether Defendants are “interested persons” under Florida
law.

                                                       16
     Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 17 of 19 PageID #:509




4). Then, on June 26, 2019, the Illinois Secretary of State reinstated RBS, and it is

presently an active limited liability company (“LLC”). (Doc. 43-4, at 2; Doc. 43 ¶ 10; Doc.

64-1 ¶ 10). 12

        In his opening memorandum in support of summary judgment, Plaintiff argued that,

as a result of RBS’s reinstatement, the previously-executed Assignment subsequently

was “‘ratified and confirmed.’” (Doc. 44, at 3, 6, quoting 805 ILL. COMP. STAT. 180/35-

40(d); Doc. 66, at 4). 13 While critical of Plaintiff for seeking to sue under the Assignment

prior to the reinstatement of RBS, Defendants acknowledged the ratification, and opted

not to oppose summary judgment based on the affirmative defense. 14

D.      Court’s Ruling on Summary Judgment

        The facts in this case are straightforward: Defendants entered into the Loan

Agreement with RBS to borrow $105,000 and repaid some, but not all, of the loan; and

RBS assigned the Loan Agreement to the Trust.                        No material facts are disputed.


12       Business records available online on the Illinois Secretary of State website currently show RBS’s
status as “active,” provide a Florida address for its principal office, and identify Sippey as its manager. See
https://www.ilsos.gov/corporatellc/CorporateLlcController (last visited December 7, 2020). The Court may
take judicial notice of this filing as a matter of public record. See Farag v. Health Care Serv. Corp., No. 17
C 2547, 2017 WL 2868999, at *13 (N.D. Ill. July 5, 2017).
13       Section 180/35-40 provides that, upon the filing of an application for reinstatement, the existence
of an administratively dissolved LLC “shall be deemed to have continued without interruption from the date
of the issuance of the notice of dissolution, and the limited liability company shall stand revived with the
powers, duties, and obligations as if it had not been dissolved; and all acts and proceedings of its members,
managers, officers, employees, and agents, acting or purporting to act in that capacity, and which would
have been legal and valid but for the dissolution, shall stand ratified and confirmed.” 805 ILL. COMP. STAT.
180/35-40(a), (c), (d).
14      Defendants’ response states:

                 RBS had no capacity to transfer any obligation, not at the time when
                 plaintiff concocted the story that one of many directions to change the
                 payee was an assignment, nor when the document of assignment was
                 signed, nor when this action was filed, nor when the Amended Complaint
                 was filed. The assignment may be ratified, but the statements to the Court
                 cannot be unsaid.

(Doc. 64, at 1-2).

                                                      17
   Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 18 of 19 PageID #:510




Defendants various arguments are mostly unsupported, undeveloped, and—ultimately—

unpersuasive. Because Plaintiff has established the existence of a valid and enforceable

contract, substantial performance by Plaintiff, and breach by Defendants, the Court finds

that Plaintiff is entitled to summary judgment for breach of contract as to liability.

       Plaintiff has not, however, proffered a damages calculation. To recover for breach

of the Loan Agreement, Plaintiff must submit proof of damages. See UMB Bank, National

Association v. Leafs Hockey Club, Inc., No. 13 C 2247, 2015 WL 2258461, at *1-2 (N.D.

Ill. May 11, 2015) (granting plaintiff’s motion, supported by affidavit and underlying

documentation, to prove up damages on breach of contract claim as to principal and

interest following entry of summary judgment for plaintiff as to liability); see also

Boatman’s First Nat’l Bank of Kansas City v. Wabick, No. 94 C 7486, 1996 WL 341451,

at *3 (N.D. Ill. Jun. 19, 1996) (concluding lack of proof of total amount of damages had no

bearing on issue of liability, granting motion for summary judgment, and directing plaintiff

“to file an affidavit of prove-up, including a statement of damages”); Scavenger Sale

Investors L.P. v. Bryant, No. 99 C 3355, 2000 WL 360118, at *1, 5 (N.D. Ill. Mar. 22, 2000)

(granting plaintiff’s motion for summary judgment on issue of liability for breach of loan

agreement and setting hearing on issue of damages).

                                       CONCLUSION

       For the reasons stated above, Plaintiff’s Motion for Summary Judgment (Doc. 41)

is granted as to liability. Plaintiff must file a motion to prove up damages by January 6,




                                              18
  Case: 1:18-cv-06744 Document #: 90 Filed: 12/07/20 Page 19 of 19 PageID #:511




2021. Defendants’ response is due by January 20, 2021, and Plaintiff’s reply (if any) is

due by January 27, 2021.

                                           ENTER:



Dated: December 7, 2020                    ____________________________
                                           SHEILA FINNEGAN
                                           United States Magistrate Judge




                                          19
